PG&E Corporation ® Power & Gas Leaders Conference Bank of America - Merrill Lynch September 28, 2010 Kent Harvey Chief Financial Officer, PG&E Corporation This presentation is not complete without the accompanying statements made by management on September 28, 2010. A replay is available on PG&E Corporation’s homepage at www.pge-corp.com Exhibit 99 2 Summary of Accident Rupture of 30-inch gas transmission line Explosion and fire occurred 7 confirmed fatalities 6 serious injuries 37 homes destroyed 18 homes with major damage 3 Immediate Response “If it is ultimately determined that we were responsible for the cause of the incident, we will take accountability.” Assistance to first responders making the area safe Temporary housing and other immediate needs Financial assistance including prepaid debit cards $1 million donation to local non-profit recovery efforts 4 Rebuild San Bruno Fund Relief fund for up to $100 million: Address expenses for impacted residents not covered by insurance or not yet available Restore the community by rebuilding or replacing public property Pay for certain costs incurred by emergency responders and government services 5 Insurance Coverage Liability insurance coverage: $992 million Deductible:$10 million Expect liability insurance to be sufficient for all covered claims 6 Pipeline Safety Program Transmission Lines •6,400 miles •Surveyed for leaks annually •Regular integrity assessments (e.g. in-line investigation or direct assessment) •San Bruno segment surveyed for integrity in November 2009 and for leaks in March 2010 Distribution Lines •42,100 miles •Surveyed every 5 years •3 year accelerated survey complete in 2010 •San Bruno area last surveyed in June 2008 7 Post-Event Actions For all transmission lines in the area: • Reduced operating pressure by 20% • Resurveyed for leaks Resurveyed distribution system in San Bruno for leaks 8 What Happens Next - NTSB NTSB will investigate, determine cause, and issue recommendations Investigations typically take more than a year NTSB has said it will expedite its investigation NTSB to review:Physical evidence Integrity management Employee performance Emergency response 9 What Happens Next - CPUC CPUC will establish independent review panel to: •Investigate San Bruno accident •Evaluate safety of gas transmission lines •Make recommendations to CPUC Response to earlier CPUC requests underway 10 Financial Impact Developing an initial estimate of costs Charge to GAAP income expected in Q3 2010 Insurance recoveries expected to be recorded in the future 11 Conclusion Fully cooperating with regulators to determine cause Working to assure customers of system safety Supporting the recovery effort in San Bruno
